Citation Nr: 0723348	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased rating for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman finding that the VCAA notice 
requirements applied to all elements of a claim.  As the case 
is being remanded for additional development, appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.

In this case, the veteran has indicated that his PTSD has 
worsened since the time of his most recent VA psychiatric 
examination of record, which was in March 2004, over three 
years ago.  At the time of the examination, the veteran's 
assigned Global Assessment of Functioning (GAF) score was 65, 
denoting mild symptoms (American Psychiatric Association's, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV)).  The VA examiner opined that the veteran's 
past PTSD GAF scores which fluctuated in the 30 to 50 range 
did not accurately reflect his level of functioning, because 
the veteran had refused medication therapy or psychotherapy, 
both of which she felt would improve his status.    

Subsequent to the March 2004 VA examination and the August 
2004 addendum, the Board observes that VA PTSD clinical 
records dated from September 2004 to January 2005 reflect 
ongoing individual therapy and sleep medication.  In a 
September 2004 VA psychiatry note, the veteran had an 
assigned GAF score of 36.  In January 2005, the veteran 
reported having chronic PTSD symptoms with intrusive 
thoughts, sleep disturbance, and anger.  He reported feeling 
very angry and distressed over the war in Iraq.  

During the entire appeal period, the veteran's GAF scores 
have fluctuated from 75 to 34, which denote transient and 
mild to serious impairment due to PTSD.  The March 2004 VA 
examiner opined that the assigned GAF scores in the 30 to 50 
range noted in VA psychiatry records dated from 2002 to 2004 
did not accurately reflect the veteran's level of 
functioning.  However, the available examination report is 
too old for an adequate evaluation of his current condition.  
In light of the veteran's ongoing psychiatric treatment and 
claim that his PTSD disability has worsened since his last 
examination, the Board finds that he should be reexamined in 
order to evaluation his current condition.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In addition the RO should obtain any outstanding psychiatric 
treatment records dated from 2004 to the present.  38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the higher initial 
rating claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for PTSD since February 2005.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  

3.  Thereafter, the appellant should be 
scheduled for a VA psychiatric examination 
to objectively assess the current severity 
of his PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist conducting the evaluation for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following the examination, the 
examiner should provide an opinion, based 
on the veteran's relevant medical history, 
as to which of the following, (a), (b), 
(c), (d) or (e) best describes the 
impairment caused by the PTSD:

(a)  Symptoms representing occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events); or

(b)  Symptoms representing occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

(c)  Symptoms representing occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships; or

(d)  Symptoms representing total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  

(e)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.  

The examiner should further indicate the 
veteran's Global Assessment of Functioning 
(GAF) scale score, and provide 
justification for the score selected.  
Adequate reasons and bases should be 
provided for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to an 
initial evaluation greater than 10 percent 
for PTSD for the entire appeal period 
commencing on May 29, 2001, should then be 
readjudicated.  If the maximum benefit is 
not awarded, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
adequate time to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



